UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7739



CALVIN R. MALLORY,

                                            Plaintiff - Appellant,

          versus


CHAIRMAN, VIRGINIA PAROLE BOARD,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-02-337)


Submitted:   February 24, 2005             Decided:    March 8, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin R. Mallory, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Calvin R. Mallory appeals the magistrate judge’s order

declining to consider his letter submitted to the court because it

did not comply with requirements set forth in the district court’s

order entered October 4, 2002.    We have reviewed the record and

find no reversible error. Accordingly, we deny Mallory’s motion to

proceed in formal pauperis and dismiss for the reasons stated by

the district court.   See Mallory v. Chairman Virginia Parole Bd.,

No. CA-02-337 (E.D. Va. Oct. 18, 2004).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                               - 2 -